FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL BARCENAS,                                 No. 11-73588

               Petitioner,                       Agency No. A099-021-448

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Rafael Barcenas, a native and citizen of Mexico, petitions pro se for review

from the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      In his opening brief, Barcenas fails to address, and therefore has waived any

challenge to, the BIA’s determination that he is ineligible for adjustment of status,

cancellation of removal, asylum, withholding, and relief under the Convention

Against Torture. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues that are not specifically raised and argued in a party’s opening brief

are waived).

      We lack jurisdiction to review Barcenas’ contention that the IJ abused his

discretion and violated due process by denying Barcenas’ request for a continuance

because he failed to raise that issue before the BIA and thereby failed to exhaust

his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (this court lacks jurisdiction to review contentions not raised before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-73588